Appeal (1) from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, adjudicating appellant to be a youthful offender for violation of subdivision 2 of section 483 of the Penal Law, sentencing him to the Elmira Reception Center for three years, suspending execution of the sentence and placing him on probation, and (2) from said sentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Present—Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.